DETAILED ACTION
Summary
This is the first action on the merits for application 16/760,323 filed April 29, 2020.
This is a 371 national stage filing for PCT/KR2018/012281 filed October 17, 2018.  This application also claims priority to Korean document 10-2017-0143378 filed October 31, 2017.
Claims 1-12 are pending, have been preliminarily amended and are considered on the merits herein.
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 indicates “an alkali metal oxide” is present in the frit, but then assigns the alkali metal oxide to be one or more in claims 2 and 3.  While the examiner understands the intent behind the term “an alkali metal oxide” to not necessarily to be only limited to one alkali metal oxide as in paragraph [0047] of the specification (despite the use of the singular terms “an” and “oxide”), the examiner encourages the applicant to amend claim 1 to require language such as “at least one” or “one or more” alkali metal oxides (instead of the alkali metal oxide) so as to make clear “oxide” does not require to only one oxide material.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 requires “the alkali metal oxide” to be “used by mixing” at least two of the listed alkali metal oxide materials of claim 2.  This language makes it unclear if the applicant intends “the alkali metal oxide” to be a mixture of at least 2 or more of the lithium, sodium and potassium oxides (as in paragraph [0047] of the instant specification) or if the alkali metal oxide of claim 2 is to be mixed with a different component and which is not included as “the alkali metal oxide”.  The applicant is encouraged to amend the claim to reflect the “alkali metal oxide” to be a mixture of at least two or more of the lithium oxide, the sodium oxide and the potassium oxide, as indicated in their specification, or to conform with a different intention put forth in the specification.
Claims 4-6 are rejected as being dependent on rejected base claim 3.
Claim 4 is further unclear.  Claim 4 requires “the glass frit” to comprise “the lithium oxide”, “the sodium oxide” and “the potassium oxide”, yet it is unclear if these are intended to be the same materials as are part of the “the alkali metal oxide” introduced in claim 2 or those mixed with the alkali metal oxide as in claim 3.  The applicant is encouraged to amend the claims to reflect the plurality of oxides to be present in “the alkali metal oxide” or the at least one alkali metal oxide, as would be amended based on the suggestion within the claim objection.


Claim Interpretation
There are two reasonable interpretations of claim 1.  Firstly, one of skill in the art can interpret the “an alkali metal oxide” to comprise a single alkali metal oxide and the reflected “total molar ratio of the alkali metal oxide” is indicative of said single component in the glass frit.  Secondly, one of skill in the art can interpret the “an alkali metal oxide” to comprise multiple alkali metal oxide components and the reflected “total molar ratio of the alkali metal oxide” is indicative of the molar ratio of said multiple components within the glass frit.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HWANG et al (US PG PUB 2016/0311721).
Regarding claims 1 and 2, HWANG et al teaches glass frit (paragraph [0034]) contained in a conductive for a solar cell electrode (The use of the frit within a conductive paste for a solar cell electrode is interpreted to be the intended use of the frit, as it does not provide any structural limitation on the frit itself.  Per MPEP section 2111.02, this use is not interpreted to limit the glass frit material.  However, in the interest of compact prosecution, HWANG et al teaches the use of the glass frit, wherein paragraph 
an alkali metal oxide (HWANG et al teaches the use of Li2O, Na2O and K2O in paragraph [0046], known alkali metals in oxide form, the same materials defined as the alkali metal oxide materials in claim 2.  If interpreted under the first claim interpretation of claim 1, Li2O is the “an alkali metal oxide”.  If interpreted under the second claim interpretation, all three components (Li2O, Na2O and K2O) or a combination of Li2O with either Na2O and K2O are interpreted as the alkali metal oxide.)
wherein a total molar ratio of the alkali metal oxide to the entire glass frit is 0.1 to 0.2 (Since HWANG et al quantifies the frit composition based on weight percentage, while the instant application quantifies the frit per molar ratio, the below tables are utilized to show the equivalence of the weight percentages of examples 5 and 6 of HWANG et al in molar ratio.  The mass given by HWANG et al is divided by the molar mass of the frit component, rendering the component in moles.  The moles present are then totaled, with the molar ratio being the moles of each component divided by the total moles present.  

Example 5 (wt %)
Molar Mass (g/mol)
Moles (mol)
Molar Ratio
Total Alkali Content
PbO
47.71
223.20
0.21
0.32
 
TeO2
50.40
159.60
0.32
0.48
 
Li2O
1.89
29.88
0.06
0.10
 
Na2O
1.78
61.98
0.03
0.04
 
K2O
2.11
94.20
0.02
0.03
 
Bi2O3
7.58
495.96
0.02
0.02
 
 
 
 
0.66
 
0.17

 
Example 6 (wt %)
Molar Mass (g/mol)
Moles (mol)
Molar Ratio
PbO
65.96
223.20
0.30
0.44
TeO2
30.85
159.60
0.19
0.29
Li2O
3.19
29.88
0.11
0.16
Na2O
1.59
61.98
0.03
0.04
2O
2.66
94.20
0.03
0.04
Bi2O3
1.10
495.96
0.00
0.00
SiO2
1.10
60.08
0.02
0.03
 
 
Total Moles
0.67
 

Under the 1st interpretation, Table 1 of HWANG et al shows the use of 0.1 and .16 molar ratios of Li2O in examples 5 and 6 respectively.  The use of an example within the range is effective to anticipate the claimed range, rendering the claimed range anticipated by HWANG et al.  Under the 2nd interpretation of claim 1, example 5 teaches the use of total alkali content of .17 (total of the molar ratio of Li2O, Na2O and K2O, wherein these components are interpreted to be the alkali metal oxide) of the total frit.  The use of an example within the range is effective to anticipate the claimed range, rendering the claimed range taught by HWANG et al.  Moreover, if the alkali metal oxide material were to include just Li2O and either Na2O or K2O, a molar ratio of .14 or .13 of HWANG et al would also anticipate the claimed range.)

Regarding claim 3, when using the 2nd interpretation of claim 1 to fulfill this claim, example 5 of HWANG et al teaches the use of Li2O, Na2O and K2O.

Regarding claim 4, when using the 2nd interpretation above to fulfill this claim, example 5 of HWANG et al teaches the use of lithium oxide (Li2O) to be present at a ratio of .1 (see above table with calculations of molar ratio).  Table 1 of HWANG et al further teaches the use of sodium oxide (Na2O) and potassium oxide (K2O) to be present at a ratio of .04 and .03 respectively (see above table with calculations of molar ratio).  To be clear, the claim is not interpreted to require the all components to be present simultaneously, while HWANG et al does show this relationship.  Express examples of the desired level of alkali metal oxides in HWANG et al reasonably anticipate the claimed ranges.
Regarding claims 5 and 6, example 5 of HWANG et al teaches the use of lithium oxide (Li2O) to be 2O) and potassium oxide (K2O) (see above table with calculations of molar ratio).  

Regarding claims 8 and 9, the alkali metal oxide (interpreted to be Li2O or any combination of Li2O, Na2O and K2O, as in the 1st and 2nd interpretation of claim 1 above) is present in a greater molar ratio than that of alkaline earth metal oxide because there are no alkaline earth metal oxides of use in either example 5 or 6 of HWANG et al.

Regarding claim 10, HWANG et al teaches the formation of a conductive paste (paragraph [0017], paste for “an electrode” indicating the paste to be conductive, as also discussed in paragraph [0065]) for solar cell electrode (The use of the conductive paste for a solar cell electrode is interpreted to be the intended use of the electrode paste, as it does not provide any structural limitation on the conductive paste itself.  Per MPEP section 2111.02, this use is not interpreted to limit the conductive paste of the preamble.  However, in the interest of compact prosecution, HWANG et al teaches the use of the conductive paste as a solar cell electrode in paragraph [0017]), the conductive paste comprising:
a metal powder (“conductive particle”, taught to be part of the paste in paragraph [0019] and taught to metal particles in paragraph [0053] wherein fine particles of metal are interpreted to read on a powder.  Paragraph [0053] specifically teaches silver particles of similar size and shaping of that of paragraph [0045] of the instant specification rendering the conductive particle of HWANG et al to be equivalent to the metal powder of the instant claim); 
a glass frit present and according to claim 1 (paragraph [0017], teaches the presence of glass frit and the use of the material as in claim 1 is addressed in HWANG et al in examples 5 and 6 of table 1 as describe in the rejection of claim 1 above.); 
.
Claim(s) 1, 2 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHINO et al (US PG PUB 2013/0099181).
Regarding claim 1, YOSHINO et al teaches glass frit (abstract) contained in a conductive for a solar cell electrode (The use of the frit within a conductive paste for a solar cell electrode is interpreted to be the intended use of the frit, as it does not provide any structural limitation on the frit itself.  Per MPEP section 2111.02, this use is not interpreted to limit the glass frit material.  However, in the interest of compact prosecution, YOSHINO et al teaches the use of the glass frit in a conductive paste as a solar cell electrode in the abstract) the glass frit comprising: 
an alkali metal oxide (Li2O, as the alkali metal oxide material in claim 2, interpreted under the 1st interpretation of claim 1)
wherein a total molar ratio of the alkali metal oxide to the entire glass frit is 0.1 to 0.2 (Under the 1st interpretation, wherein Li2O is the lone alkali metal oxide, paragraphs [0015] and [0020] teach the use of .6-18 mol% or .006-.18 molar as in the claimed range.  This range partially but substantially overlaps with the claimed range and also teaches the use of this preferred amount of lithium oxide to enable effective fire-through in paragraph [0020].  The instant specification discusses the use of their listed range to enable effective etching (effectively equivalent to the fire-through capability) in paragraph [0046] of the instant application, indicating their motivation for selection of a value is the same.  Moreover, specific examples of the claimed ratio within the instant range are provided in numbers 7, 8, 10-26, 28 and 30-41 in Table 1 which feature a molar ratio of .12 or .18, rendering the 

Regarding claims 8 and 9, the alkali metal oxide (interpreted to be Li2O as described regarding claim 1 above) is present in a greater molar ratio than that of alkaline earth metal oxide because there are no alkaline earth metal oxides of use in the glass frit of table 1 of YOSHINO et al.

Regarding claim 10, YOSHINO et al teaches the formation of a conductive paste (title) for solar cell electrode (The use of the conductive paste for a solar cell electrode is interpreted to be the intended use of the electrode paste, as it does not provide any structural limitation on the conductive paste itself.  Per MPEP section 2111.02, this use is not interpreted to limit the conductive paste of the preamble.  However, in the interest of compact prosecution, YOSHINO et al teaches the use of the conductive paste as a solar cell electrode in paragraph [0001]), the conductive paste comprising:
a metal powder (“conductive powder”, taught to be part of the paste in the abstract and taught to made of silver powder in paragraph [0053], wherein silver is a known metal); 
a glass frit present and according to claim 1 (claim 1 of YOSHINO et al, teaches the presence of glass frit and the use of the material as in claim 1 is addressed in YOSHINO et al in table 1 and paragraph [0020], as described in the rejection of claim 1 above.); 
and an organic binder (“organic binder”, taught to be in the paste in paragraph [0057].  Moreover, paragraph [0057] of YOSHINO et al teaches the use of ethyl cellulose as the desired binder, while paragraph [0057] teaches the same material as a binder in the instant application, rendering the interpretation of this component as an organic binder clear.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHINO et al, in view of CHOI et al (US PG PUB 2014/0175340).
Regarding claim 7, YOSHINO et al teaches the use of lead oxide (PbO, abstract), silicon oxide (SiO2, abstract), zinc oxide (ZnO, abstract), aluminum oxide (Al2O3, abstract), titanium oxide (TiO2, abstract) and boron oxide (B2O3, abstract) within the abstract.  YOSHINO et al fails to address the addition of bismuth oxide and tellurium oxide to the glass frit.

CHOI et al teaches lead based conductive paste compositions, as in the abstract, just as in YOSHINO et al.  Additions of tellurium oxide and bismuth oxide relative to the lead oxide are discussed in CHOI et al to provide beneficial contact properties in paragraph [0026].  Paragraph [0026] details the addition of tellurium oxide and bismuth oxide relative to the lead oxide component so as to secure stability of a p-n junction of the attached solar cell and to minimize serial resistance.

At the time of filing, it would have been obvious to one of ordinary skill in the art to add bismuth and tellurium oxides to the glass frit of YOSHINO et al, as in CHOI et al, so as to minimize serial resistance of the electrode.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHINO et al, in view of KONDO (US PG PUB 2012/0111399).
Regarding claim 11, YOSHINO et al teaches a solar cell (10 of figure 1, paragraph [0046]), comprising: 
a semiconductor substrate (12, “silicon substrate”, paragraph [0046]);   
a first conductivity type region (14, “n+ layer) formed on a front surface of the semiconductor substrate (12) (shown in figure 1 have layer 14 on the front of substrate 12); 
3N4, a known passivating material, in paragraph [0048]) formed on the first conductivity type region (14, as shown in figure 1); 
a front electrode (20) penetrating the passivation film (shown to penetrate the passivation layer 18 in figure 1) to be connected to the first conductivity type region (14, as discussed to be connected through the passivation layer in paragraph [0060]); 
and a back electrode (26) formed on a back surface of the semiconductor substrate (12, shown to be opposite the front side shown with the front side electrode 20 in figure 1), wherein the front electrode (20) is produced by applying the conductive paste of claim 10 (wherein the paste of claim 10 is taught within YOSHINO et al as addressed in the above rejection of claim 10 and is applied as in paragraph [0060]), followed by firing (Firing is interpreted by the examiner to provide the claimed structure of allowing the front electrode to penetrate the passivation layer and therefore the process provides a structural difference and is given weight.  The use of firing is taught in paragraph [0060] of YOSHINO et al).

YOSHINO et al teaches the use of a silicon nitride anti-reflective layer (interpreted by the examiner to read on the passivation layer) in paragraph [0048].  YOSHINO et al teaches all the limitations of claim 11, except for the use of an aluminum oxide passivation layer.  

KONDO teaches a conductive paste comprising alkali metal oxide frit to form a solar cell electrode via firing, as disclosed in the abstract and paragraphs [0008], [0009], [0063] and [0070], just as in YOSHINO et al.  Just as in YOSHINO et al, KONDO further teaches the application of the paste (604) on a passivation layer (603) present on top of a substrate (601), to form the front electrode (614) through the passivation layer (604), as shown in figures 6E and 6F.  Paragraph [0004] teaches the equivalence of the 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize aluminum oxide material as the passivation or anti-reflection layer of YOSHINO et al, as disclosed in KONDO, so as to provide the same functionality of passivation and anti-reflection (as detailed to be present in both materials in KONDO).

Regarding claim 12, while modified YOSHINO et al does not specifically address the claim limitation directed to the front electrode contact resistance being “equal to or less than 40 ohm*cm2”, this is considered to be an inherent property achieved by the conductive paste and glass frit composition of YOSHINO et al, which comprises the same components and structure to that of the instant application’s solar cell electrode as claimed, absent any clear and convincing evidence and/or arguments to the contrary.  Paragraph [0051] of the instant application details it is the low amounts of alkaline earth metals and the ratio of alkali metal oxide within the glass frit which keep contact resistance low.  As addressed above, YOSHINO et al teaches the use of no alkaline earth metals within the glass frit (as addressed regarding claim 9) and the use of alkali metal oxides between .1 and .2 (as addressed in the rejection of claim 1 and present in the paste of claim 10).  Due to these similarities, as a prima facie case of obviousness has been set forth on the record and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to the applicant to demonstrate the conductive paste and in turn the electrode of modified YOSHINO et al would not comprise the claimed contact resistance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SUZUKI et al (US PG PUB 2012/0138872) addresses the express alkali metal oxide and ratio within the glass frit as claimed, yet within a lead-free glass frit (which is applicable to the independent claims and various dependent claims as currently written).
SRIDHARAN et al (US PG PUB 2006/102228) addresses the use of alkali metal oxide components within a lead oxide-based glass frit, relative to the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        3/8/2022